110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor TOWNES, Plaintiff-Appellant,v.CITY of Baltimore;  Unknown Baltimore City Uniform, andPossible Plainclothes Police Officers and their Superiors;Unknown Baltimore Fire & Ambulance Service Attendants;Unknown Field Directors of the Baltimore F.B.I. Office;Baltimore City Police Department;  Unknown Baltimore CityPolice Commissioner;  Unknown Commissioner for the BaltimoreCity Fire and Ambulance Services;  Vaughn Foreman, Trooper;Samuel N. Wichner, Special Agent, Defendants-Appellees.
No. 97-1065.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 4, 1997.

Victor Townes, Appellant Pro Se.
William Rowe Phelan, Jr., OFFICE OF THE CITY SOLICITOR, Baltimore, MD;  Charles Joseph Peters, Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD;  Duane A. Verderaime, BALTIMORE CITY POLICE DEPARTMENT, Baltimore, Maryland, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals two district court orders dismissing only certain parties from his 42 U.S.C. § 1983 (1994) action.  We dismiss the appeal for lack of jurisdiction because the orders are nondispositive and therefore not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED